107 Ga. App. 694 (1963)
131 S.E.2d 205
GETTYS
v.
MACK TRUCKS, INC.
39869.
Court of Appeals of Georgia.
Decided April 9, 1963.
Rehearing Denied May 1, 1963.
Franklin B. Anderson, for plaintiff in error.
T. Blake Jackson, contra.
*695 RUSSELL, Judge.
1. A petition seeking recovery of commissions under a contract of employment, which sets out an enforceable contract between the parties and alleges that the defendant is indebted to the plaintiff for a stated sum due thereunder which it fails and refuses to pay although demand has been made, is not subject to a motion to dismiss on the sole ground that no cause is set forth. Keith v. Darby, 104 Ga. App. 624 (2) (122 SE2d 463).
2. A provision of such contract reciting: "The decisions of the president or vice-president, sales or general sales manager of the corporation shall be accepted as conclusive and final in connection with any dispute whatsoever which may arise in connection with this agreement" cannot be given any legal effect. "[A] general agreement to arbitrate all questions which may arise in the execution of a contract, both as to liability and loss, should be treated as against public policy and void, as an attempt to oust the courts of jurisdiction." State Hwy. Dept. v. MacDougald Const. Co., 189 Ga. 490, 504 (6 SE2d 570). See also Parsons v. Ambos, 121 Ga. 98 (1) (48 S.E. 696). Since such a provision is void as against public policy it does not render the contract unenforceable in the courts.
The trial court erred in dismissing the petition on motion.
Judgment reversed. Felton, C. J., and Eberhardt, J., concur.